Exhibit 12.1 Statement of Computation of Ratio of Earnings to Fixed Charges Six Months Ended June 30, 2004 2005 2006 2007 2008 (in thousands) Earnings Income From Continuing Operations * 112,658 138,639 158,538 132,701 72,580 Fixed Charges 80,695 93,414 101,905 119,603 84,917 Distributed Income of Equity Investment 47,213 37,085 63,483 122,900 79,319 Capitalized Interest (4,227 ) (6,759 ) (10,681 ) (11,030 ) (9,885 ) Total Earnings 236,339 262,379 313,245 364,174 226,931 Fixed Charges Interest Expense 72,053 81,861 86,171 101,223 71,605 Capitalized Interest 4,227 6,759 10,681 11,030 9,885 Rental Interest Factor 4,415 4,794 5,053 7,350 3,427 Total Fixed Charges 80,695 93,414 101,905 119,603 84,917 Ratio:Earnings / Fixed Charges 2.93 2.81 3.07 3.04 2.67 *Excludes discontinued operations, gain on sale of assets, provision for income taxes and undistributed equity earnings.
